

117 S2561 IS: To amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and the Federal Land Policy and Management Act of 1976 to provide that a land resource management plan or land use plan approved, amended, or revised under those Acts shall not be considered to be a continuing Federal agency action or constitute a discretionary Federal involvement or control for a distinct Federal purpose, and for other purposes.
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2561IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Daines (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and the Federal Land Policy and Management Act of 1976 to provide that a land resource management plan or land use plan approved, amended, or revised under those Acts shall not be considered to be a continuing Federal agency action or constitute a discretionary Federal involvement or control for a distinct Federal purpose, and for other purposes.1.Treatment of certain land and resource management plans and land use plans(a)National Forest System land and resource management planSection 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) is amended by adding at the end the following:(n)Completed Federal actionA land and resource management plan for a unit of the National Forest System approved, amended, or revised under this section shall not—(1) be considered to be a continuing Federal agency action; or (2)constitute a discretionary Federal involvement or control for a distinct Federal purpose..(b)Bureau of land management land use plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended by adding at the end the following:(g)Completed Federal actionA land management plan approved, amended, or revised under this section shall not—(1) be considered to be a continuing Federal agency action; or (2)constitute a discretionary Federal involvement or control for a distinct Federal purpose..